DETAILED ACTION

Terminal Disclaimer
		The terminal disclaimer(s) filed on 6th July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of the full statutory term of the patent(s) granted on U.S. patent(s) 10,635,813 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s Amendment was given in a telephone interview with Peter Peng Zhou on 29 July 2022.
This application has been amended as follows:
IN THE CLAIMS
Replace the following claims listed as follows.

Claim 18:

One or more non-transitory computer-readable storage media, having computer-executable instructions embodied thereon, wherein when executed by at least one hardware processor, the computer-executable instructions cause the hardware processor to: 5Appl. No. 16/781,248 Response Dated July 6, 2022 Reply to Office Action of April 7, 2022 
evaluate the source code file of a monitored computer program, the source code file comprising a plurality of class files; 
perform a security assessment on each of the plurality of class files to identify one or more potential security issues associated with the plurality of class files based upon attributes of each class file containing byte codes, that are produced by a compiler from the source code file to fix the security vulnerabilities in the source code file in a level of the web application in an object-oriented run-time virtual environment; 
utilize byte code injection to add in web security controls against the web application by automatically injecting into a source code of one or more class files, identified as having potential security issues, one or more security controls configured to address the identified potential security issues; and 
cause the automatically modified source code file of the monitored computer program to be deployed to a run-time environment.


Allow Subject Matter

Claims 1 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The above mentioned claims are allowable over prior arts because the CPA (Cited Prior Art) of record fails to teach or render obvious the claimed limitations in combination with the specific added limitations recited in each of the independent claims 1, 10 & 18 (& associated dependent claims).

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).  Specifically, applicant’s claim amendments and arguments filed on 7/6/2022 and Examiner’s Amendment are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                                 (No. #2349 - 2022)